Case 1:18-cv-03517-FB-RLM Document 35 Filed 08/18/20 Page 1 of 2 PageID #: 166




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------x
AVROHOM BLUMING, on behalf of himself
and all other similarly situated consumers,              MEMORANDUM AND ORDER
                      Plaintiff,                         Case No. 1: 18-cv-3517 (FB)(RLM)
       -against-

ENHANCED RECOVERY COMPANY, LLC,

                       Defendant.
------------------------------------------------x
  Appearances:                                      For the Defendant:
  For the Plaintiff:                                SCOTT S. GALLAGHER, ESQ.
  ADAM J. FISHBEIN, ESQ.                            Smith, Gambrell & Russell, LLP
  Adam J. Fishbein, P.C.                            50 N. Laura Street, Suite 2600
  735 Central Avenue                                Jacksonville, Florida 32202
  Woodmere, New York 11598

BLOCK, Senior District Judge:

       Defendant Enhanced Recovery Company (“ERC”) brings this motion against

Plaintiff’s attorney, Adam Fishbein, for Rule 11 sanctions.            ERC claims that

Fishbein had no basis in fact or law to bring this lawsuit, and requests sanctions in

the form of attorney’s fees for their work on this case. For the following reasons,

defendant’s motion is denied.

       A pleading or motion violates Rule 11 if it is “frivolous, legally unreasonable,

or factually without foundation, even though not signed in subjective bad

faith.” Wechsler v. Hunt Health Sys., Ltd., 216 F.Supp.2d 347, 356 (S.D.N.Y. 2002).



                                                1
Case 1:18-cv-03517-FB-RLM Document 35 Filed 08/18/20 Page 2 of 2 PageID #: 167




Whether to award sanctions pursuant to Rule 11 is subject to the Court's discretion.

See Perez v. Posse Comitatus, 373 F.3d 321, 325 (2d Cir. 2004).

      While the Court granted defendant’s unopposed motion to dismiss, the

complaint was not frivolous or “objectively unreasonable.”         Storey v. Cello

Holdings, LLC, 347 F.3d 370, 392 (2d Cir. 2003). There was, at the very least,

“some arguable basis” for plaintiff’s claims. Perez, 373 F.3d at 324.

      As such, the Court, in its discretion DENIES the motion for Rule 11 sanctions.

IT IS SO ORDERED.

                                      __/S/ Frederic Block__________
                                      FREDERIC BLOCK
                                      Senior United States District Judge

August 17, 2020
Brooklyn, New York




                                         2
